Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1 in the reply filed on 18 May 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, 12, 15-26, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-6, 8, 12, 15-26, and 45, the claims are generally indefinite. As a lot of the dimensions, volumes, cross sections, surfaces, portions, zones, parameters are unclear how they are being defined in the claims as set forth. For purposes of examination the examiner has applied the best art based on the understanding of the core of the invention being that the implant has a generally non round shape in certain sections. 
Regarding claim 3, the limitation “a characteristic implant volume defined by”…”a thread outer volume as defined by said thread” is indefinite. It is unclear how one volume can define another volume. 

Regarding claim 3, the limitation “eccentricity parameter” is indefinite. It is unclear what parameter is encompassed as the eccentricity parameter.
Regarding claim 3, the limitation “constant maximum value” is indefinite. It is unclear how a maximum value can be constant as such implies that there are other minimum values relative thereto. For examination purposes the limitation is construed as having a maximum value that is fixed as there is only one maximum value
Regarding claim 3, the limitation “constant minimum value” is indefinite. It is unclear how a minimum value can be constant as such implies that there are other maximum values relative thereto. For examination purposes the limitation is construed as having a minimum value that is fixed as there is only one minimum value
Regarding claim 3, the limitation “in which said eccentricity parameter, as a function of a parameter characteristic for a coordinate in said longitudinal direction, changes continuously, from a minimum value next to said apical zone to a maximum value next to said coronal zone” is indefinite. It is unclear what is encompassed and required of the eccentricity parameter to extend from a minimum value to a maximum value to be a function of a parameter characteristic. 
basically" in claim 5 is a relative term which renders the claim indefinite.  The term "basically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes the limitation is construed to mean that the section is cylindrical with a circular cross section.
Further with respect to claim 5, it is unclear how the apical zone has an eccentricity parameter but is basically circular in shape since a circular shape is not an eccentric shape. 
Regarding claim 6, the claim as a whole is indefinite. It is unclear what is encompassed by “a relative maximum value and thus a higher value than in neighboring orientations”. It is unclear what the value is maximum relative to and how the orientations of neighboring regions would be different as the orientations of the structural components should be fixed.
Regarding claims 8 and 12, the claims as a whole are indefinite. It is unclear what is encompassed as it appears to not contain any structural limitations as it is unclear if the core eccentricity parameter is the same as that of the independent claim. For examination purposes it is being interpreted as the same. 
Regarding claim 8, the limitation “core eccentricity parameter” is indefinite. It is unclear how such differs from the “eccentricity parameter” of claim 3. For examination purposes it is construed as a different parameter and optional thus not further limiting the “eccentricity parameter” of claim 3.
Regarding claim 12, the limitation “each value of a parameter characteristic” is indefinite. It is unclear how such differs from the “eccentricity parameter” of claim 3. For examination purposes it is construed as a different parameter and optional thus not further limiting the “eccentricity parameter” of claim 3.
Regarding claim 15, the claim as a whole is indefinite. It is unclear if the directions are part of the implant or not. For examination the directions are construed as different directions along a cross section of the implant.
Regarding claim 16, the claim as a whole is indefinite. It is unclear what is encompassed by the “local maxima or minima” as it is unclear what zone or area of contour is being referenced.
about" in claim 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 20, the limitation “flat thread” is indefinite. It is unclear what dimension the thread is flat. For examination purposes it is construed that a surface of the thread is substantially flat.
Regarding claim 21, the claim as a whole is indefinite. It is unclear what dimension of the free width of the flat thread is increasing. For examination purposes, it is construed that the flat thread increases in distance along a longitudinal axis (i.e. has a height and isn’t only a single row).
Regarding claim 25, the claim as a whole is indefinite, it is unclear what is encompassed by the orientational direction and how the flutes are positioned at a given rotational offset to a neighboring main direction. 
Regarding claim 45, the claim as a whole is indefinite, it is unclear how the parameter changes continuously in a linear manner. As a linear manner is a straight line it is unclear how it would change from a minimum value to a maximum value. For examination purposes, it is construed that the parameter is a tangent line to a curve along a contour of a continuously changing surface.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 8 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 8 and 12, as the claims are directed to alternative configurations not related to the “eccentricity parameter” of claim 3. The respective “core eccentricity parameter” and “each value of a parameter characteristic” and the claims as a whole fail to further limit the “eccentricity parameter” embodiment of claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 12, 15-18, 20-21, 26, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby (US 2017/0049539), using the priority date of WO 2015/125139 published 27 August 2015). 
Regarding claims 3-6, 8, 12, 15-18, 20-21, 26 and 45, Jacoby discloses a dental implant in FIGS. 3A-E for insertion into bone tissue of a patient, comprising: a core body (300) having an apical end (away from 362), a coronal end (towards 362), and an outer surface extending along a longitudinal direction between said apical end and said coronal end; at least one thread ([0101], “main (insertion) thread”) extending outwardly from said core body, and a characteristic implant volume defined by said core body or by a thread outer volume as defined by said thread in which for each value of a parameter 
    PNG
    media_image1.png
    402
    626
    media_image1.png
    Greyscale

In the event there is any question that Jacoby fail(s) to teach that the coronal zone is at least 10 percent, the transition zone is at least 10 percent, and apical zone is at least 30 percent.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Jacoby, by requiring the coronal zone is at least 10 percent, the transition zone is at least 10 percent, and apical zone is at least 30 percent, as taught by Jacoby, for the purpose of performing a routine experimentation to fit the implant to different patients. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP. 2144.05.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacoby (US 2017/0049539 using the priority date of WO 2015/125139 published 27 August 2015).
Regarding claim 19, Jacoby discloses the claimed invention substantially as claimed as set forth above.
Jacoby teaches a transition zone and an apical end but fail(s) to teach wherein said transition zone as seen in said longitudinal direction, starts at a distance of about 2 to 4 mm from said apical end.
However, as Jacoby discloses a distance of the transition zone from the apical end. The distance of such would be a result effective variable based on the distance to the alveolar bone. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Jacoby, by requiring wherein said transition zone as seen in said longitudinal direction, starts at a distance of about 2 to 4mm from said apical end, as taught by Jacoby, for the purpose of performing routine experimentation to find an optimum/ workable range of a result effective variable. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby (US 2017/0049539 using the priority date of WO 2015/125139 published 27 August 2015) in view of Bjorn (US 2005/0019731).
Regarding claims 22-25, Jacoby discloses the claimed invention substantially as claimed as set forth above.
Jacoby fails to teach wherein a number of cutting flutes is provided at least in said transition zone; (claim 23) wherein the number of said cutting flutes is equal to the number of main directions; (claim 24) wherein said cutting flutes are positioned symmetrically with respect to the longtitudinal axis of said core body; (claim 25) wherein each cutting flute, as seen in orientational direction around the longitudinal axis of said core body, is positioned at a given rotational offset to a neighboring main direction.
However, Bjorn discloses a dental implant in FIGS 1-2 with a transition zone (C-C) and an apical zone (B-B) with cutting flutes (a; [0019]); which are equal to the number of main directions (three); and are positioned symmetrically (as shown in CC BB); and are positioned at a given rotational offset to a neighboring main direction (as shown in CC BB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Jacoby, by requiring wherein a number of cutting flutes is provided at least in said transition zone; (claim 23) wherein the number of said cutting flutes is equal to the number of main directions; (claim 24) wherein said cutting flutes are positioned symmetrically with respect to the longtitudinal axis of said core body; (claim 25) wherein each cutting flute, as seen in orientational direction around the longitudinal axis of said core body, is positioned at a given rotational offset to a neighboring main direction, as taught by Bjorn, for the purpose of creating a self-tapping implant to speed treatment times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/9/2021